— In a negligence action to recover damages for personal injuries, etc., defendant appeals from so much of an order of the Supreme Court, Westchester County, dated May 13, 1975, as granted the branch of plaintiffs motion which sought to strike the affirmative defense of exemption from tort liability by virtue of a Massachusetts statute. Order reversed insofar as appealed from, without costs, and action remanded to Special Term for the purpose of taking testimony in accordance herewith. The record is unclear as to whether "this State’s [New York’s] connection with the controversy was sufficient to justify displacing the rule of lex loci delictus” (see Neumeier v Kuehner, 31 NY2d 121, 129). Under the circumstances, a hearing is necessary. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.